Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157735 & (26)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 157735
                                                                     COA: 340779
                                                                     Oakland CC: 2014-249081-FC
  MICHAEL LAMAR PATRICK,
           Defendant-Appellant.

  _________________________________________/

         By order of December 19, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 12, 2018 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D). The defendant-appellant’s
  document entitled “Explanation for Delay in Filing” the late reply is treated as a motion
  to extend the time for filing the reply and is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
         s0522
                                                                               Clerk